Citation Nr: 1411360	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-30 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to September 1970 and from January 1977 to March 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran later appeared before the undersigned in February 2012 and delivered sworn testimony via video conference hearing in Columbia, South Carolina.


FINDING OF FACT

The Veteran had acoustic trauma in service and has provided credible lay evidence of continuity of tinnitus symptoms in service and since service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for tinnitus, any deficiency as to VA's duties to notify and assist, as to those issues, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.



Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss and tinnitus (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran asserts that his tinnitus began in service, primarily as a result of exposure to noise while serving in combat.  Service personnel records indicate that the Veteran's awards and decorations include the Combat Action Ribbon.

The service treatment records contain no complaints or treatment related to tinnitus.

At an October 2011 VA audiological examination the Veteran indicated that he had experienced military noise exposure from artillery, firearms, vehicles, and helicopters.  After service he had been a truck driver for 25 years.  He denied recreational noise exposure.  The Veteran reported recurrent tinnitus that would occur two times a month for 2-5 minutes.  The diagnosis included tinnitus.  The examiner stated that it was not likely that the Veteran's tinnitus was related to the Veteran's service as there had been no evidence of noise injury during active service.

On his November 2011 substantive appeal the Veteran stated that his tinnitus (ringing in the ears) had begun during service.  

At his February 2012 Board hearing the Veteran stated that he had not worn earplugs when participating in combat in Vietnam.  He stated that he had first had ringing in his years during his military service and that the ringing had continued to the present.  

The Veteran clearly had acoustic trauma in service.  Further, the Board acknowledges that the Veteran is competent to report that he experiences ringing in his ears which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to onset of tinnitus in service and continuity of symptomatology of tinnitus since service are credible, and the Board finds that the Veteran's lay statements are sufficient to establish continuity of symptomatology.

While the Board acknowledges that tinnitus was not demonstrated in service, as noted, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In this regard, while the VA opinion of record is not favorable to the Veteran, in light of the credible lay evidence of tinnitus in service and continuity of symptoms since service, and resolving any doubt in the Veteran's favor, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


